Kirkpatrick, 0. J.
The declaration in this case is on a bond conditioned for the payment of £100' in ten equal annual payments, the first payment to be 31st June, 1800. The defendants plead, 1st, non est factum; 2d, bond not made within sixteen years before > action brought; 3d, payment, to the second plea there is a special replication, and a demurrer by defendants to the replication. The second plea filed by the defendants in' this cause is manifestly bad. It does not answer the declaration. A plea upon the act of February 7th, 1799. (Dev. Laws 411, Sec. 6,) must be that the action was not commenced within sixteen years next after the cause thereof accrued; or after the day of payment mentioned in the condition of the bond.
Ford, J.
The words of the statute are, "that every action of debt upon any single or penal bill for the payment of money only, shall be commenced and sued within sixteen years next after the cause of such action shall have accrued and not after.” The second plea of the defendants is therefore irregular; it Should have been that the cause of action accrued more than sixteen years ago, and not that the bond was not made within sixteen years.
Rossell, J., concurred.
Judgment for the plaintiffs.